Citation Nr: 0801805	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  03-16 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for a low back disability.




REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
June 27, 1972 to July 21, 1972.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2002 rating decision of the Oakland, California Department of 
Veterans Affairs (VA) Regional Office (RO).  The case was 
previously before the Board in December 2005 when it was 
remanded for further development and in June 2007, when it 
was referred to the Veterans Health Administration (VHA) for 
an advisory medical opinion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

In July 2007, a VHA medical opinion was associated with the 
record in this case.  In August 2007, the veteran was 
furnished a copy of the opinion and was advised that he had 
60 days to submit relevant evidence or argument in response.  
See 38 C.F.R. §§ 20.901, 20.903.  In August 2007, he 
submitted additional argument that responded to the findings 
in the VHA opinion and, in an accompanying statement, asked 
that the case be remanded for RO initial review of the 
additional argument.  This evidence has not been reviewed by 
the RO.  Under Disabled American Veterans v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003), the 
Board has no recourse but to comply with the appellant's 
request for RO initial review of the additional argument.

Accordingly, the case is REMANDED for the following:

The RO should re-adjudicate the matter on 
appeal (specifically including initial 
consideration of the July 2007 VHA opinion 
and additional argument received by the 
Board in August 2007 without a waiver of 
RO review).  If the benefits sought on 
appeal remain denied, the RO should issue 
an appropriate supplemental statement of 
the case, and give the appellant and his 
representative the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further review, if otherwise 
in order.

The purposes of this remand are to satisfy due process 
considerations and the mandates of the Federal Circuit in 
DAV, supra.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).



